 1
 2
 3
 4
 5
 6
 7                      UNITED STATES DISTRICT COURT
 8                    CENTRAL DISTRICT OF CALIFORNIA
 9
10 CHAUNCEY LEVAR CROWDER, an                   Case No. 5:17-cv-02362-CAS (ADS)
   individual;
11                                              STIPULATED PROTECTIVE
                                                ORDER
12             Plaintiff,
13      v.
14 OFFICER ODEN, CORPORAL WEB
   and RIVERSIDE COUNTY
15 SHERIFF'S DEPARTMENT
16             Defendants.
17
18 I.   PURPOSES AND LIMITATIONS

19      A.    Discovery in this action is likely to involve production of confidential,
20      proprietary, or private information for which special protection from public
21
        disclosure and from use for any purpose other than prosecuting this litigation may
22
        be warranted. Accordingly, the parties hereby stipulate to and petition the Court
23
        to enter the following Stipulated Protective Order. The parties acknowledge that
24
25      this Order does not confer blanket protections on all disclosures or responses to

26      discovery and that the protection it affords from public disclosure and use extends

27      only to the limited information or items that are entitled to confidential treatment
28      under the applicable legal principles. The parties further acknowledge, as set forth
                                                                  Case No. 5:17-cv-02362-CAS-JPR
                              STIPULATED PROTECTIVE ORDER
1          in Section XIII(C), below, that this Stipulated Protective Order does not entitle

2          them to file confidential information under seal; Civil Local Rule 79-5 sets forth
3          the procedures that must be followed and the standards that will be applied when a
4
           party seeks permission from the Court to file material under seal.
5
     II.   GOOD CAUSE STATEMENT
6
           A.     This action is likely to involve peace officer personnel records and sections
7
           of the Riverside County Sheriff's Department Corrections Division Policy Manual
8
9          for which special protection from public disclosure and from use for any purpose

10         other than prosecution of this action is warranted. Such confidential and
11         proprietary materials and information consist of, among other things, the
12         personnel records of defendants Officer Casey Oden and Corporal Dirk Web and
13
           sections of the Riverside County Sheriff Department Corrections Division Policy
14
           Manual,(including information implicating privacy rights of third parties),
15
           information otherwise generally unavailable to the public, or which may be
16
17         privileged or otherwise protected from disclosure under state or federal statutes,

18         court rules, case decisions, or common law. Accordingly, to expedite the flow of

19         information, to facilitate the prompt resolution of disputes over confidentiality of
20         discovery materials, to adequately protect information the parties are entitled to
21
           keep confidential, to ensure that the parties are permitted reasonable necessary
22
           uses of such material in preparation for and in the conduct of trial, to address their
23
           handling at the end of the litigation, and serve the ends of justice, a protective
24
25         order for such information is justified in this matter. It is the intent of the parties

26         that information will not be designated as confidential for tactical reasons and that

27         nothing be so designated without a good faith belief that it has been maintained in
28         a confidential, non-public manner, and there is good cause why it should not be

                                               2             Case No. 5:17-CV-02362-CAS-(ADS)
                                  STIPULATED PROTECTIVE ORDER
1        part of the public record of this case.

2 III.   DEFINITIONS
3        A.     Action: This pending federal law suit.
4
         B.     Challenging Party: A Party or Non-Party that challenges the designation of
5
         information or items under this Order.
6
         C.     “CONFIDENTIAL” Information or Items: Information (regardless of how it
7
         is generated, stored or maintained) or tangible things that qualify for protection
8
9        under Federal Rule of Civil Procedure 26(c), and as specified above in the Good

10       Cause Statement.
11       D.     Counsel: Outside Counsel of Record and House Counsel (as well as their
12       support staff).
13
         E.     Designating Party: A Party or Non-Party that designates information or
14
         items that it produces in disclosures or in responses to discovery as
15
         “CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER.”
16
17       F.     Disclosure or Discovery Material: All items or information, regardless of

18       the medium or manner in which it is generated, stored, or maintained (including,

19       among other things, testimony, transcripts, and tangible things), that are produced
20       or generated in disclosures or responses to discovery in this matter.
21
         G.     Expert: A person with specialized knowledge or experience in a matter
22
         pertinent to the litigation who has been retained by a Party or its counsel to serve
23
         as an expert witness or as a consultant in this Action.
24
25       H.     House Counsel: Attorneys who are employees of a party to this Action.

26       House Counsel does not include Outside Counsel of Record or any other outside

27       counsel.
28       I.     Non-Party: Any natural person, partnership, corporation, association, or

                                             3             Case No. 5:17-CV-02362-CAS-(ADS)
                                STIPULATED PROTECTIVE ORDER
1          other legal entity not named as a Party to this action.

2          J.     Outside Counsel of Record: Attorneys who are not employees of a party to
3          this Action but are retained to represent or advise a party to this Action and have
4
           appeared in this Action on behalf of that party or are affiliated with a law firm
5
           which has appeared on behalf of that party, and includes support staff.
6
           K.     Party: Any party to this Action, including all of its officers, directors,
7
           employees, consultants, retained experts, and Outside Counsel of Record (and
8
9          their support staffs).

10         L.     Producing Party: A Party or Non-Party that produces Disclosure or
11         Discovery Material in this Action.
12         M.     Professional Vendors: Persons or entities that provide litigation support
13
           services (e.g., photocopying, videotaping, translating, preparing exhibits or
14
           demonstrations, and organizing, storing, or retrieving data in any form or
15
           medium) and their employees and subcontractors.
16
17         N.     Protected Material: Any Disclosure or Discovery Material that is designated

18         as “CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER.”

19         O.     Receiving Party: A Party that receives Disclosure or Discovery Material
20         from a Producing Party.
21
     IV.   SCOPE
22
           A.     The protections conferred by this Stipulation and Order cover not only
23
           Protected Material (as defined above), but also (1) any information copied or
24
25         extracted from Protected Material; (2) all copies, excerpts, summaries, or

26         compilations of Protected Material; and (3) any testimony, conversations, or

27         presentations by Parties or their Counsel that might reveal Protected Material.
28         B.     Any use of Protected Material at trial shall be governed by the orders of

                                                 4             Case No. 5:17-CV-02362-CAS-(ADS)
                                    STIPULATED PROTECTIVE ORDER
1        the trial judge. This Order does not govern the use of Protected Material at trial.

2 V.     DURATION
3        Even after final disposition of this litigation, the confidentiality obligations
4
         imposed by this Order shall remain in effect until a Designating Party agrees
5
         otherwise in writing or a court order otherwise directs. Final disposition shall be
6
         deemed to be the later of (1) dismissal of all claims and defenses in this Action,
7
         with or without prejudice; and (2) final judgment herein after the completion and
8
9        exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,

10       including the time limits for filing any motions or applications for extension of
11       time pursuant to applicable law.
12 VI.   DESIGNATING PROTECTED MATERIAL
13
         A.     Exercise of Restraint and Care in Designating Material for Protection
14
                1.     Each Party or Non-Party that designates information or items for
15
                protection under this Order must take care to limit any such designation to
16
17              specific material that qualifies under the appropriate standards. The

18              Designating Party must designate for protection only those parts of

19              material, documents, items, or oral or written communications that qualify
20              so that other portions of the material, documents, items, or
21
                communications for which protection is not warranted are not swept
22
                unjustifiably within the ambit of this Order.
23
                2.     Mass, indiscriminate, or routinized designations are prohibited.
24
25              Designations that are shown to be clearly unjustified or that have been

26              made for an improper purpose (e.g., to unnecessarily encumber the case

27              development process or to impose unnecessary expenses and burdens on
28              other parties) may expose the Designating Party to sanctions.

                                             5             Case No. 5:17-CV-02362-CAS-(ADS)
                                STIPULATED PROTECTIVE ORDER
1         3.     If it comes to a Designating Party’s attention that information or

2         items that it designated for protection do not qualify for protection, that
3         Designating Party must promptly notify all other Parties that it is
4
          withdrawing the inapplicable designation.
5
     B.   Manner and Timing of Designations
6
          1.     Except as otherwise provided in this Order (see, e.g., Section B(2)(b)
7
          below), or as otherwise stipulated or ordered, Disclosure or Discovery
8
9         Material that qualifies for protection under this Order must be clearly so

10        designated before the material is disclosed or produced.
11        2.     Designation in conformity with this Order requires the following:
12               a.     For information in documentary form (e.g., paper or
13
                 electronic documents, but excluding transcripts of depositions or
14
                 other pretrial or trial proceedings), that the Producing Party affix at a
15
                 minimum, the legend “CONFIDENTIAL SUBJECT TO PROTECTIVE
16
17               ORDER” (hereinafter “CONFIDENTIAL legend”), to each page that

18               contains protected material. If only a portion or portions of the

19               material on a page qualifies for protection, the Producing Party also
20               must clearly identify the protected portion(s) (e.g., by making
21
                 appropriate markings in the margins).
22
                 b.     A Party or Non-Party that makes original documents available
23
                 for inspection need not designate them for protection until after the
24
25               inspecting Party has indicated which documents it would like copied

26               and produced. During the inspection and before the designation, all

27               of the material made available for inspection shall be deemed
28               “CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER.” After the

                                      6             Case No. 5:17-CV-02362-CAS-(ADS)
                         STIPULATED PROTECTIVE ORDER
1               inspecting Party has identified the documents it wants copied and

2               produced, the Producing Party must determine which documents, or
3               portions thereof, qualify for protection under this Order. Then,
4
                before producing the specified documents, the Producing Party must
5
                affix the “CONFIDENTIAL legend” to each page that contains
6
                Protected Material. If only a portion or portions of the material on a
7
                page qualifies for protection, the Producing Party also must clearly
8
9               identify the protected portion(s) (e.g., by making appropriate

10              markings in the margins).
11              c.      For testimony given in depositions, that the Designating Party
12              identify the Disclosure or Discovery Material on the record, before
13
                the close of the deposition all protected testimony.
14
                d.      For information produced in form other than document and
15
                for any other tangible items, that the Producing Party affix in a
16
17              prominent place on the exterior of the container or containers in

18              which the information is stored the legend “CONFIDENTIAL.” If

19              only a portion or portions of the information warrants protection, the
20              Producing Party, to the extent practicable, shall identify the
21
                protected portion(s).
22
     C.   Inadvertent Failure to Designate
23
          1.     If timely corrected, an inadvertent failure to designate qualified
24
25        information or items does not, standing alone, waive the Designating

26        Party’s right to secure protection under this Order for such material. Upon

27        timely correction of a designation, the Receiving Party must make
28        reasonable efforts to assure that the material is treated in accordance with

                                      7             Case No. 5:17-CV-02362-CAS-(ADS)
                         STIPULATED PROTECTIVE ORDER
1             the provisions of this Order.

2 VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
3      A.     Timing of Challenges
4
              1.       Any party or Non-Party may challenge a designation of
5
              confidentiality at any time that is consistent with the Court’s Scheduling
6
              Order.
7
       B.     Meet and Confer
8
9             1.       The Challenging Party shall initiate the dispute resolution process

10            under Local Rule 37.1 et seq.
11     C.     The burden of persuasion in any such challenge proceeding shall be on the
12     Designating Party. Frivolous challenges, and those made for an improper purpose
13
       (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
14
       expose the Challenging Party to sanctions. Unless the Designating Party has
15
       waived or withdrawn the confidentiality designation, all parties shall continue to
16
17     afford the material in question the level of protection to which it is entitled under

18     the Producing Party’s designation until the Court rules on the challenge.

19 VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
20     A.     Basic Principles
21
              1.       A Receiving Party may use Protected Material that is disclosed or
22
              produced by another Party or by a Non-Party in connection with this Action
23
              only for prosecuting, defending, or attempting to settle this Action. Such
24
25            Protected Material may be disclosed only to the categories of persons and

26            under the conditions described in this Order. When the Action has been

27            terminated, a Receiving Party must comply with the provisions of Section
28            XIV below.

                                            8             Case No. 5:17-CV-02362-CAS-(ADS)
                               STIPULATED PROTECTIVE ORDER
1         2.    Protected Material must be stored and maintained by a Receiving

2         Party at a location and in a secure manner that ensures that access is limited
3         to the persons authorized under this Order.
4
     B.   Disclosure of “CONFIDENTIAL” Information or Items
5
          1.    Unless otherwise ordered by the Court or permitted in writing by the
6
          Designating Party, a Receiving Party may disclose any information or item
7
          designated “CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER” only
8
9         to:

10              a.     The Receiving Party’s Outside Counsel of Record in this
11              Action, as well as employees of said Outside Counsel of Record to
12              whom it is reasonably necessary to disclose the information for this
13
                Action;
14
                b.     The officers, directors, and employees (including House
15
                Counsel) of the Receiving Party to whom disclosure is reasonably
16
17              necessary for this Action;

18              c.     Experts (as defined in this Order) of the Receiving Party to

19              whom disclosure is reasonably necessary for this Action and who
20              have signed the “Acknowledgment and Agreement to Be Bound”
21
                (Exhibit A);
22
                d.     The Court and its personnel;
23
                e.     Court reporters and their staff;
24
25              f.     Professional jury or trial consultants, mock jurors, and

26              Professional Vendors to whom disclosure is reasonably necessary or

27              this Action and who have signed the “Acknowledgment and
28              Agreement to be Bound” attached as Exhibit A hereto;

                                       9             Case No. 5:17-CV-02362-CAS-(ADS)
                          STIPULATED PROTECTIVE ORDER
1                       g.     The author or recipient of a document containing the

2                       information or a custodian or other person who otherwise possessed
3                       or knew the information;
4
                        h.     During their depositions, witnesses, and attorneys for
5
                        witnesses, in the Action to whom disclosure is reasonably necessary
6
                        provided: (i) the deposing party requests that the witness sign the
7
                        “Acknowledgment and Agreement to Be Bound;” and (ii) they will
8
9                       not be permitted to keep any confidential information unless they

10                      sign the “Acknowledgment and Agreement to Be Bound,” unless
11                      otherwise agreed by the Designating Party or ordered by the Court.
12                      Pages of transcribed deposition testimony or exhibits to depositions
13
                        that reveal Protected Material may be separately bound by the court
14
                        reporter and may not be disclosed to anyone except as permitted
15
                        under this Stipulated Protective Order; and
16
17                      i.     Any mediator or settlement officer, and their supporting

18                      personnel, mutually agreed upon by any of the parties engaged in

19                      settlement discussions.
20 IX.   PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
21
     OTHER LITIGATION
22
         A.      If a Party is served with a subpoena or a court order issued in other
23
         litigation that compels disclosure of any information or items designated in this
24
25       Action as “CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER,” that Party

26       must:

27               1.     Promptly notify in writing the Designating Party. Such notification
28               shall include a copy of the subpoena or court order;

                                             10            Case No. 5:17-CV-02362-CAS-(ADS)
                                STIPULATED PROTECTIVE ORDER
1              2.     Promptly notify in writing the party who caused the subpoena or

2              order to issue in the other litigation that some or all of the material covered
3              by the subpoena or order is subject to this Protective Order. Such
4
               notification shall include a copy of this Stipulated Protective Order; and
5
               3.     Cooperate with respect to all reasonable procedures sought to be
6
               pursued by the Designating Party whose Protected Material may be
7
               affected.
8
9       B.    If the Designating Party timely seeks a protective order, the Party served

10      with the subpoena or court order shall not produce any information designated in
11      this action as “CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER” before a
12      determination by the Court from which the subpoena or order issued, unless the
13
        Party has obtained the Designating Party’s permission. The Designating Party
14
        shall bear the burden and expense of seeking protection in that court of its
15
        confidential material and nothing in these provisions should be construed as
16
17      authorizing or encouraging a Receiving Party in this Action to disobey a lawful

18      directive from another court.

19 X.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
20      PRODUCED IN THIS LITIGATION
21
        A.     The terms of this Order are applicable to information produced by a Non-
22
        Party in this Action and designated as “CONFIDENTIAL.” Such information
23
        produced by Non-Parties in connection with this litigation is protected by the
24
25      remedies and relief provided by this Order. Nothing in these provisions should be

26      construed as prohibiting a Non-Party from seeking additional protections.

27      B.    In the event that a Party is required, by a valid discovery request, to produce
28      a Non-Party’s confidential information in its possession, and the Party is subject to

                                           11            Case No. 5:17-CV-02362-CAS-(ADS)
                              STIPULATED PROTECTIVE ORDER
1          an agreement with the Non-Party not to produce the Non-Party’s confidential

2          information, then the Party shall:
3                 1.     Promptly notify in writing the Requesting Party and the Non-Party
4
                  that some or all of the information requested is subject to a confidentiality
5
                  agreement with a Non-Party;
6
                  2.     Promptly provide the Non-Party with a copy of the Stipulated
7
                  Protective Order in this Action, the relevant discovery request(s), and a
8
9                 reasonably specific description of the information requested; and

10                3.     Make the information requested available for inspection by the Non-
11                Party, if requested.
12         C.     If the Non-Party fails to seek a protective order from this court within 14
13
           days of receiving the notice and accompanying information, the Receiving Party
14
           may produce the Non-Party’s confidential information responsive to the discovery
15
           request. If the Non-Party timely seeks a protective order, the Receiving Party shall
16
17         not produce any information in its possession or control that is subject to the

18         confidentiality agreement with the Non-Party before a determination by the court.

19         Absent a court order to the contrary, the Non-Party shall bear the burden and
20         expense of seeking protection in this court of its Protected Material.
21
     XI.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
22
           A.     If a Receiving Party learns that, by inadvertence or otherwise, it has
23
           disclosed Protected Material to any person or in any circumstance not authorized
24
25         under this Stipulated Protective Order, the Receiving Party must immediately (1)

26         notify in writing the Designating Party of the unauthorized disclosures, (2) use its

27         best efforts to retrieve all unauthorized copies of the Protected Material, (3) inform
28         the person or persons to whom unauthorized disclosures were made of all the

                                              12            Case No. 5:17-CV-02362-CAS-(ADS)
                                 STIPULATED PROTECTIVE ORDER
1        terms of this Order, and (4) request such person or persons to execute the

2        “Acknowledgment and Agreement to be Bound” that is attached hereto as Exhibit
3        A.
4
     XII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
5
         PROTECTED MATERIAL
6
         A.     When a Producing Party gives notice to Receiving Parties that certain
7
         inadvertently produced material is subject to a claim of privilege or other
8
9        protection, the obligations of the Receiving Parties are those set forth in Federal

10       Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
11       whatever procedure may be established in an e-discovery order that provides for
12       production without prior privilege review. Pursuant to Federal Rule of Evidence
13
         502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
14
         of a communication or information covered by the attorney-client privilege or
15
         work product protection, the parties may incorporate their agreement in the
16
17       Stipulated Protective Order submitted to the Court.

18 XIII. MISCELLANEOUS
19       A.     Right to Further Relief
20              1.     Nothing in this Order abridges the right of any person to seek its
21
                modification by the Court in the future.
22
         B.     Right to Assert Other Objections
23
                1.     By stipulating to the entry of this Protective Order, no Party waives
24
25              any right it otherwise would have to object to disclosing or producing any

26              information or item on any ground not addressed in this Stipulated

27              Protective Order. Similarly, no Party waives any right to object on any
28              ground to use in evidence of any of the material covered by this Protective

                                            13            Case No. 5:17-CV-02362-CAS-(ADS)
                               STIPULATED PROTECTIVE ORDER
1             Order.

2      C.     Filing Protected Material
3             1.       A Party that seeks to file under seal any Protected Material must
4
              comply with Civil Local Rule 79-5. Protected Material may only be filed
5
              under seal pursuant to a court order authorizing the sealing of the specific
6
              Protected Material at issue. If a Party's request to file Protected Material
7
              under seal is denied by the Court, then the Receiving Party may file the
8
9             information in the public record unless otherwise instructed by the Court.

10 XIV. FINAL DISPOSITION
11     A.     After the final disposition of this Action, as defined in Section V, within
12     sixty (60) days of a written request by the Designating Party, each Receiving Party
13
       must return all Protected Material to the Producing Party or destroy such material.
14
       As used in this subdivision, “all Protected Material” includes all copies, abstracts,
15
       compilations, summaries, and any other format reproducing or capturing any of
16
17     the Protected Material. Whether the Protected Material is returned or destroyed,

18     the Receiving Party must submit a written certification to the Producing Party

19     (and, if not the same person or entity, to the Designating Party) by the 60 day
20     deadline that (1) identifies (by category, where appropriate) all the Protected
21
       Material that was returned or destroyed and (2) affirms that the Receiving Party
22
       has not retained any copies, abstracts, compilations, summaries or any other
23
       format reproducing or capturing any of the Protected Material. Notwithstanding
24
25     this provision, Counsel are entitled to retain an archival copy of all pleadings,

26     motion papers, trial, deposition, and hearing transcripts, legal memoranda,

27     correspondence, deposition and trial exhibits, expert reports, attorney work
28     product, and consultant and expert work product, even if such materials contain

                                            14            Case No. 5:17-CV-02362-CAS-(ADS)
                               STIPULATED PROTECTIVE ORDER
January 24, 2019   /s/ Autumn D. Spaeth
 1                               EXHIBIT A
                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2
 3           I,                                  [print or type full name], of
 4
                    [print or type full address], declare under penalty of perjury that I have
 5
     read in its entirety and understand the Stipulated Protective Order that was issue by the
 6
     United States District Court for the Central District of California on _____[DATE] in the
 7
 8 case of                                       [insert formal name of the case and the number

 9 and initials assigned to it by the Court]. I agree to comply with and to be bound by all the
10 terms of this Stipulated Protective Order and I understand and acknowledge that failure
11 to so comply could expose me to sanctions and punishment in the nature of contempt. I
12 solemnly promise that I will not disclose in any manner any information or item that is
13
     subject to this Stipulated Protective Order to any person or entity except in strict
14
     compliance with the provisions of this Order.
15
             I further agree to submit to the jurisdiction of the United States District Court for
16
17 the Central District of California for the purpose of enforcing the terms of this Stipulated
18 Protective Order, even if such enforcement proceedings occur after termination of this
19 action. I hereby appoint                                    [print or type full name] of
20                                [print or type full address and telephone number] as my
21
     California agent for service of process in connection with this action or any proceedings
22
     related to enforcement of this Stipulated Protective Order.
23
     Date:
24
25 City and State where sworn and signed:
26 Printed Name:
27 Signature:
28

                                                16            Case No. 5:17-CV-02362-CAS-(ADS)
                                   STIPULATED PROTECTIVE ORDER
